The opinion of the court was delivered by
Horton, C. J.:
These two prosecutions were brought under § 317, ch. 31, Comp. Laws of 1879, which reads as follows:
*397“If any owner or owners, occupier or occupiers of any slaughter-house, or of any premises where hogs, beeves or other animals are slaughtered, shall permit the same to remain uncleau, to the annoyance of the people of this state, or any of them, every person so offending shall be fined for every such offense any sum not less than five nor more than fifty dollars; and if said nuisance be not removed within five days thereafter, it shall be deemed a second offense against the provisions of this act; and every like neglect of each succeeding five days thereafter shall be considered an additional offense against the provisions of this act.”
To the complaints, the defendants entered a plea of guilty, and then filed their motions in arrest of judgment, upon the ground that the facts stated in the complaints do not constitute a public offense. It is the contention on the part of counsel for the appellees— defendants below — that the statute does not prescribe or imply the form of the complaints or informations, and therefore that, as the complaints or informations are in the language of the statutes only, they are fatally defective. Counsel cites the precedent stated by Kelly in his “Criminal Law and Practice,” 501, which is as follows, omitting caption:
“Being then and there the owner and occupier of a certain slaughter-house there situate, wherein divers hogs, beeves and other animals were and are slaughtered, did then and there unlawfully permit said slaughter-house to remain unclean between the first day of April and the first day of October, to wit, from the first day of June until the first day of September, in the year aforesaid, so that the atmosphere for the distance of one mile around said slaughter-house was thereby rendered noxious, disagreeable and unhealthy, to the great annoyance of the citizens of this state; against,” &c.
He also refers to the following precedents: Warren’s Cr. Law, 394; Bicknell’s Cr. Law, 399; 2 Archbold’s Cr. Pr. & PL, pp. 1751,1754. Counsel however omits one important matter in his argument. No motions were made in these cases under consideration in the district court to quash or amend the complaints. So far as criminal pleading is concerned, few errors remain which motions in arrest of judgment can reach. *398Technical errors in a pleading cannot be considered upon a motion in arrest of judgment, after a verdict or pica of guilty. Therefore, many errors as to the form of the complaint or information, which might have been taken advantage of at a previous suggestion, are not sufficient cause, after a verdict or plea of guilty, to arrest judgment. Section 277 of the criminal code expressly provides:
“A motion in arrest of judgment is an application, on the part of the defendant, that no judgment be rendered on a verdict of guilty, or finding of the court, and may be granted by the court for either of the following causes: First, That the grand jury, who found the indictment, had no legal authority to inquire into the offense chai’ged, by reason of it not being within the jurisdiction of the court. Second, That the facts stated do not constitute a public offense.”
1. Defective aver-men toured by Where an averment, which is necessary to support a particular part of a complaint or information filed in a criminal case, is imperfectly stated, or is stated in very . ■, n general terms, a verdict or plea ot guilty cures the defective averment, although such averment might have been bad on demurrer or motion to quash. (Wharton’s Cr. PI. & Pr., 8th ed., §§ 760-762.)
„ „ , omvdby'piea oi guilty. In the cases at bar, the pleader ought to have followed the precedents referred to by counsel, but we think upon a motion in arrest of judgment the complaints or informations are sufficient. We think the offenses charged therein are stated with such a degree of certainty that the district court may pronounce judgment upon the pleas of guilty, according to the right of the case. (Cr. Code, § 109.) The statute sets out in some particulars the facts and acts in which the offenses charged consist, but “the annoyance” is charged in general terms instead of being set forth in detail, or by specific allegafcions of facts. In this regard, the averments as 1° “the annoyance” are imperfectly stated, but the defats 0f the complaint have been cured by the pleas of guilty. When the defendants pleaded guilty, they admitted that on July 26, 1883, they were the owners *399and occupiers of the slaughter-house described in the complaints ; that hogs, beeves and other animals had been slaughtered prior to said date by them, in their slaughter-house; and that upon said date they unlawfully permitted their slaughterhouse, and the premises upon which it was situate, to remain unclean. They further admitted that such uncleanliness was to the annoyance of several citizens of Sumner county, in this state. "VVe think that the pleas of guilty went so far as to admit that the citizens named in the complaints were persons of ordinary feelings or perceptions, and that the uncleanliness alleged was not merely annoying or oifensive to them, but that it was reasonably so; therefore that the annoyance was improper, wrongful, and unlawful, ¿nd such an annoyance as the law would take cognizance of.
The judgments of the district court will be reversed, and the cases remanded with directions to overrule the motions in arrest, and to enter judgments upon the pleas of guilty.
All the Justices concurring.